DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 6, 2021 has been entered.
 
Status of the Claims
Claims 1-8 and 21-28 were previously pending.  Claims 1 and 21 were amended in the reply filed December 6, 2021.  Claims 1-8 and 21-28 are currently pending.

Response to Arguments
Applicant's arguments filed with respect to the rejections made under § 103 have been fully considered but are moot in view of the new grounds of rejection.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-3, 6-8, 21-23, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Leporini, et al., U.S. Pat. Pub. No.  2018/0181768 (Reference A of the PTO-892 part of paper no. 20210419) in view of Bathia, et al., U.S. Pat. Pub. No.  2019/0325522 (Reference B of the PTO-892 part of paper no. 20210419) and Manchovski, U.S. Pat. Pub. No.  2021/0097795 (Reference G of the PTO-892 part of paper no. 20210419).
As per claim 1, Leporini teaches a parking system, comprising: 
a plurality of parking lots (¶ 0114), where digital token are configured to represent access to parking spaces in the parking lots (¶¶ 0019, 26, 117—the broad term digital token reads on both the access authorization data and the smart contract, which includes the authorization as well as other data (see Fig. 2—240-243)); and 
a plurality of server computers, each respective server computer in the plurality of server computers configured to control a respective parking lot in the plurality of parking lots (¶ 0114); 
wherein the server computers are connected via a communications network to form a peer to peer network of computing nodes, the respective server computer configured as a respective computing node in the peer to peer network of computing nodes (¶ 0114); 
wherein the peer to peer network of computing nodes is configured to host a decentralized, distributed database (¶ 0114); 
wherein the database is configured to store activity records of transfers of the digital tokens among entities (¶¶ 0026, 36, 117), including the server computers representing providers of the parking spaces and application representing vehicles using the parking spaces (¶¶ 0070, 75-76; see also ¶¶ 0116-18—the software running on the parking lot company node meets the requirements of the recited "parking application"); 
wherein the respective server computer is configured to broadcast a parking activity record in the peer to peer network to cause one or more additional computing nodes in the peer to peer network to store the parking activity record in the 
wherein the respective server computer is configured to control the parking lot based at least in part on network consensus on the activity records stored in the decentralized, distributed database (¶¶ 0044, 115).
Leporini does not explicitly teach the tokens are configured to represent individual and separate parking spaces in the parking lots; which is taught by Bathia (¶¶ 0084, 94).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Bathia—namely, to track authorizations for spaces at the individual level rather than the parking lot level.  This allows for more detailed vacancy information, as shown.  Moreover, this is merely a combination of old elements in the art of parking management.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
While the references teaches that the assets are parking spaces, they do not explicitly teach transfers of the digital tokens among computing systems represent changes in respective assets being used by corresponding owners of the computing systems, and changes in users of the assets cause transfers of respective digital tokens among respective computing systems operated by the users; which is taught by Manchovski (¶¶ 0116-18, 121, 179).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Manchovski—namely, to increase data and asset access security.  Manchovski deals with securing temporary access to physical assets similar to parking spaces such as house, cars, etc. (¶ 0003).  It also uses much of the same architecture as the base references (i.e., computers, mobile devices, smart contracts, and the Blockchain ledger).  Thus, one of ordinary skill would have recognized that the more specific token transfer technique of Manchovski could have been incorporated into the parking space management system of Leporini in view of Bathia through routine engineering producing predictable results.  To the extent that Leporini might fail to teach storing activity records of transfers of the digital tokens 
As per claim 2, Leporini in view of Bathia and Manchovski teaches claim 1 as above.  Leporini further teaches the decentralized, distributed database is implemented via a blockchain technique (¶ 0114).
As per claim 3, Leporini in view of Bathia and Manchovski teaches claim 1 as above.  Leporini further teaches access to a space in the parking lots is represented by a digital token (¶¶ 0019, 26, 117—the broad term digital token reads on both the access authorization data and the smart contract, which includes the authorization as well as other data (see Fig. 2—240-243)); and the activity records identify transfer of the digital token to or from parking applications (¶¶ 0070, 75-76; see also ¶¶ 0116-18—the software running on the parking lot company node meets the requirements of the recited "parking application").  Bathia further teaches each respective parking space among the parking spaces is represented by a token; which is taught by Bathia (¶¶ 0084, 94) and would have been obvious to incorporate for the same reasons as in claim 1 above.
As per claim 6, Leporini in view of Bathia and Manchovski teaches claim 3 as above.  Leporini further teaches the respective server computer is configured to generate an activity record for the digital token (¶¶ 0026, 36); and the respective server computer is further configured to broadcast the activity record for the digital token in the peer to peer network (¶¶ 0039, 41, 118).
Bathia further teaches the record is in response to a wireless communication with a parking application of a vehicle or a mobile device in the parking lot (¶¶ 0079, 84, 93-94).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Bathia—namely, so that users can select and gain authorization for spaces via an app.  Moreover, this is merely a combination of old elements in the art of parking management.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
As per claim 7, Leporini in view of Bathia and Manchovski teaches claim 6 as above.  Bathia further teaches the activity record indicates that the vehicle is parked in the parking space, represented by the digital token, by a transaction record of a transfer of the digital token from the server computer to the parking application (¶¶ 0079, 84, 93-94).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Bathia—namely, so to keep track of vacant spaces.  Moreover, this is merely a combination of old elements in the art of parking management.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
As per claim 8, Leporini in view of Bathia and Manchovski teaches claim 7 as above.  Bathia further teaches a sensor configured to detect that the parking space is being occupied by a vehicle (¶¶ 0076, 84-85).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Bathia—namely, to gather further data on the vehicle and its presence such as license plate.  Moreover, this is merely a combination of old elements in the art of parking.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
As per claims 21-23 and 26-28, Leporini in view of Bathia and Manchovski teaches a method comprising steps implementing the functions of analogous claims 1-3 and 6-8 (see citations above). 

Claims 4 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Leporini, et al. in view of Bathia, et al. and Manchovski as applied to claims 3 and 23 above, further in view of Vincent, U.S. Pat. Pub. No.  2019/0165932 (Reference C of the PTO-892 part of paper no. 20210419). 
As per claims 4 and 24, Leporini in view of Bathia and Manchovski teaches claims 3 and 23 as above.  Bathia further teaches parking applications configured to transfer digital tokens representing the parking spaces of the parking lots (¶¶ 0084, 93-94).  It would have been prima facie obvious to incorporate this element for the same 
The references do not explicitly teach advanced driver-assistance systems of vehicles include the parking applications; which is taught by Vincent (¶ 0053).  It would have been prima facie obvious to one having ordinary skill in the art to incorporate this element because it is merely a substitution device running the application in Vincent (smart car) for the one in Bathia (smartphone).  Both devices are shown in the parking art as being able to run parking applications (see Vincent ¶ 0053, recognizing their interchangeability).  Based upon the level of skill displayed in the references, this substitution could be performed by routine engineering producing predictable results.

Claims 5 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Leporini, et al. in view of Bathia, et al. and Manchovski as applied to claims 3 and 23 above, further in view of Ibrahim, U.S. Pat. Pub. No.  2019/0385096 (Reference D of the PTO-892 part of paper no. 20210419). 
As per claims 5 and 25, Leporini in view of Bathia and Manchovski teaches claims 3 and 23 as above.  Bathia further teaches mobile devices running the parking applications configured to transfer digital tokens representing the parking spaces of the parking lots (¶¶ 0084, 93-94), which would have been obvious to incorporate for the same reasons as in claims 4 and 24 above. 
The references do not explicitly teach infotainment systems of vehicles are connected to mobile devices; which is taught by Ibrahim (¶¶ 0017, 20).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Ibrahim—namely, to provide better communications functionalities.  Moreover, this is merely a combination of old elements in the art of parking.  In the combination, no element would serve a purpose other than it already did independently, and one skilled .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hussein, et al., A Community-Driven Access Control Approach in Distributed IoT Environments, IEEE Communications Magazine, Mar. 2017, pgs. 146-153 (Reference U of the attached PTO-892) relates to parking infrastructure using a decentralized database. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628